Goodrich, P. J.:
The complaint, in a taxpayer’s action against the defendants Jones, Cox and Willetts, supervisors of Nassau county, and the defendant Eastman, treasurer of said county, contained six preliminary paragraphs of allegations descriptive of the official status of the several defendants and the time of such status. Subsequent paragraphs set up five causes of action alleging acts showing the liability of one or other defendant for acts done by him at the times therein named, either for illegal audit or payment,, without embodying any of the descriptive clauses in any of tlie first six paragraphs. On motion, the Special Term struck out each of the six paragraphs unless plaintiff should serve an amended complaint. An amended complaint was served which contained the six preliminary paragraphs and added at the commencement of «each of the other paragraphs the . words, “ making the first six.sections herein a part thereof.”
On motion, an order was made directing the plaintiff to amend his amended complaint, so that each of the paragraphs relating-to the several causes of action should show on its face the date and amount of the illegal audit or payment therein complained of, and identify the particular audits by Jones, Cox and Willetts, as supervisors, complained of, and should show in what respect the defendant Eastman, as treasurer, had acted illegally in making payments. From this order the plaintiff appeals. ■
It is not clear that an- omnibus action of this character can be maintained at all, although we do not pass upon the point. The complaint prays for separate judgments for different sums against each of the defendants. Where there is a jtiinder of causes of action the general rule is that it must appear on the face of the complaint that they all affect all parties to the action. (See Code Civ. Proc. § 484.) Here several acts/are alleged, all of which taken together do not purport to create any liability as to all of the defendants. (See Arkenburgh v. Wiggins, 13 App. Div. 96; affd., without opinion, 162 N. Y. 596.)
But this suggestion makes it all the more clear that the. order to amend the complaint in the particulars stated was proper. No one of the several causes of action alleged is complete in itself. The complaint should state in each paragraph setting out a separate cause of action the official position of the defendant, against whom *193a judgment is asked and the capacity in which he acted and all the facts necessary to make that cause of action complete on its own face.
The order should be affirmed.
All concurred.
Order affirmed, with ten dollars costs and disbursements.